 

Exhibit 10(ff)

 

THE FIRST NATIONAL BANK OF BOSTON

 

EXCESS BENEFIT SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

1. Purpose and Effective Date.

 

The purpose of this Plan is to provide an arrangement whereby eligible
executives can be compensated for the reduction in retirement benefits that
would otherwise be incurred by such executive as a result of the limitations
imposed by sections 415 and 401(a)(17) of the Code in the calculation of
retirement benefits under the Retirement Plan. The Plan is effective January 1,
1989.

 

2. Definitions.

 

(a) “Plan” means The First National Bank of Boston Excess Benefit Supplemental
Employee Retirement Plan as set forth herein and as from time to time amended.

 

(b) “Employer” means The First National Bank of Boston and such of its
affiliates which participate in the Plan.

 

(c) “Committee” means the Compensation Committee of the Board of Directors of
the Bank.

 

(d) “Corporation” means Bank of Boston Corporation.

 

(e) “Bank” means The First National Bank of Boston.

 

(f) “Participant” means an executive who participates in the Plan.

 

(g) “Retirement Plan” means the Retirement Plan of The First National Bank of
Boston and Certain Affiliated Companies.

 

(h) “Interest Rate” means the earnings equivalent rate at which Cash Balance
Accounts are periodically increased under the Retirement Plan.

 

(i) “Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

(j) “Change of Control” means the occurrence of any of the following events:

 

(i) a Bank Holding Company Act Control Acquisition,

 

(ii) a Twenty Percent Stock Acquisition,

 

(iii) an Unusual Board Change, or

 

(iv) a Securities Law Change of Control, unless, in the case of an event
specified in item (i), (ii) or (iii), a majority of the Continuing Directors
shall determine, not later

 



--------------------------------------------------------------------------------

than 10 days after the Corporation knows or can reasonably be expected to know
of the event, that the event shall not constitute a Change of Control for
purposes of this Plan. A majority of the Continuing Directors may at any time
prior to the expiration of such 10-day period (or prior to the expiration of any
extension of such period pursuant to this sentence) extend such period or impose
such time and other limitations on their determination as they may consider
appropriate, and at any time may revoke their determination made in accordance
with the preceding sentence that an event did not constitute a Change of Control
for purposes of this Plan. A determination by a majority of the Continuing
Directors that an event did not constitute a Change of Control under item (i),
(ii) or (iii) shall not be deemed to apply to any other event, however closely
related.

 

(k) “Bank Holding Company Act Control Acquisition” means an acquisition of
control of the Corporation as defined in Section 2(a)(2) of the Bank Holding
Company Act of 1956, or any similar successor provision, as in effect at the
time of the acquisition.

 

(l) “Continuing Director” means any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than
December 31, 1987, or (ii) who is a successor of a Continuing Director as
defined in (i) if such successor (and any intervening successor) shall have been
recommended or elected to succeed a Continuing Director by a majority of the
then Continuing Directors.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.

 

(n) “Securities Law Change of Control” means a change in control of the
Corporation of a nature that would be required to be reported in-response to
item 1(a) of Current Report on Form 8-K or item 6(e) of Schedule 14A of
Regulation 14A or any similar item, schedule or form under the Exchange Act, as
in effect at the time of the change, whether or not the Corporation is then
subject to such reporting requirement.

 

(o) A “Twenty Percent Stock Acquisition” occurs when a “person” (other than the
Corporation, any subsidiary of the Corporation, any employee benefit plan of the
Corporation or of any subsidiary of the Corporation, or any “person” organized,
appointed or established by the Corporation for or pursuant to any such plan),
alone or together with its “affiliates” and its “associates”, becomes the
“beneficial owner” of 20% or more of the common stock of the Corporation then
outstanding. The terms “person”, “affiliate”, “associate” and “beneficial

 

2



--------------------------------------------------------------------------------

owner” have the meanings given to them in Section 2 of the Exchange Act and
Rules 12b-2, 13d-3 and 13d-5 under the Exchange Act, or any similar successor
provision or rule, as in effect at the time when the “person” becomes such a
“beneficial owner”. The term “person” includes a group referred to in Rule 13d-5
under the Exchange Act, or any similar successor rule, as in effect when the
group becomes such a “beneficial owner”.

 

(p) An “Unusual Board Change” occurs when Continuing Directors constitute
two-thirds or less of the membership of the Board of Directors of the
Corporation, whether as the result of a merger, consolidation, sale of assets or
other reorganization, a proxy contest, or for any other reason or reasons.

 

3. Eligibility.

 

Such key employees of the Employer as are selected by the Committee shall be
eligible to participate in the Plan.

 

4. Cash Balance Excess Benefit SERP.

 

  (A) Cash Balance Excess Benefit Account

 

The Employer shall maintain one or more accounts (hereinafter called the Cash
Balance Excess Benefit Account or Excess Benefit Account) on behalf of each
Participant reflecting credits and adjustments as hereinafter set forth. For
each calendar year commencing on or after January 1, 1989, there shall be
credited to the Excess Benefit Account of each Participant an amount equal to
the excess, if any, of (a) over (b) where

 

(a) is the Annual Cash Balance Credit to which the Participant would have been
entitled under the Retirement Plan if such Annual Cash Balance Credit were
assumed (i) to be calculated without regard to the limitations of section 415 of
the Code or the provisions of Section 13.1 of the Retirement Plan designed to
comply with such limitations, and (ii) to be based on the Executive’s “Current
Compensation” as defined in the Retirement Plan without regard to the
limitations of section 401(a)(17) of the Code and the corresponding limitations
under the provisions of the Retirement Plan, and

 

(b) is the Annual Cash Balance Credit to which the Participant is in fact
entitled under the Retirement Plan.

 

3



--------------------------------------------------------------------------------

Excess Benefit Credits shall be applied as of the last day of the calendar year
or as of such other times as Annual Cash Balance Credits are applied under the
Retirement Plan.

 

  (B) Interest

 

Interest on the balance standing to a Participant’s Excess Benefit Account shall
be credited at the same time, same rate, and under the same circumstances as
interest is credited to a Participant’s Cash Balance Account under the
Retirement Plan.

 

5. Prior Plan Excess Benefit Annuity.

 

Participant’s shall be entitled to receive a Prior Plan Excess Benefit Annuity
equal to the excess if any, of (a) over (b) where

 

(a) is the annual Prior Plan Annuity to which a Participant would have been
entitled under the Retirement Plan if such benefit were assumed (i) to be
calculated without regard to the limitations of section 415 of the Code or the
provisions of Section 13.01 of the Retirement Plan designed to comply with such
limitations, and (ii) to be based on the Participant’s “Current Compensation” as
defined in the Retirement Plan without regard to the limitations of section
401(a)(17) of the Code and the corresponding limitations under the provisions of
the Retirement Plan, and

 

(b) is the annual Prior Plan Annuity to which a Participant is in fact entitled
under the Retirement Plan.

 

6. Form and Timing of Benefit Distributions.

 

Upon a Participant’s retirement, termination of employment or death, the
Participant or such other person or persons as may at that time be entitled to
receive payments with respect to a Participant shall be entitled to receive the
Prior Plan Excess Benefit Annuity (if any) determined in accordance with Section
5, and the balance in the Participant’s Cash Balance Excess Benefit Account
determined as of the date benefits commence. The Prior Plan Excess Benefit
Annuity and Cash Balance Excess Benefit Account shall be paid in the same form,
on the same dates and over the same period as payment under the Retirement Plan,
with the exception that the optional form of payment described in Section 7.4(c)
of the Retirement Plan is not available as a

 

4



--------------------------------------------------------------------------------

distribution option. If the Excess Benefit Account is paid in a form other than
a Lump Sum, such Excess Benefit Account shall be converted into an annuity form
as provided under Section 4.2 of the Retirement Plan.

 

7. Administration of the Plan.

 

The Committee all oversee the administration of the Plan by the Bank’s Human
Resources Department. The Committee shall have the exclusive power to interpret
the Plan and to decide all matters under the Plan. Such interpretation and
decision shall be final, conclusive and binding on all Participants and any
person claiming under or through any Participant. The Committee shall exercise
its discretion under, the Plan in such manner as it determines appropriate and
may, in its discretion, waive the application of any rule to any Participant.
The Committee shall have no responsibility to exercise its discretion in a
uniform manner among similarly situated Participants, and no decision with
respect to any Participant shall give any other Participant the right to have
the same decision applied to him or her.

 

8. Nature of Claim for Payments.

 

Except as herein provided the Employer shall not be required to set aside or
segregate any assets of any kind to meet any of its obligations hereunder, and
all obligations of the Employer hereunder shall be reflected by book entries
only. The Participant shall have no rights on account of this Plan in or to any
specific assets of the Employer. Any rights that the Participant may have on
account of this Plan shall be those of a general, unsecured creditor of the
Employer.

 

The Bank may establish a trust of which the Bank is treated as the owner under
Subpart E of Subchapter J, Chapter 1 of the Code (a “grantor trust”), and may
from time to time deposit funds in such trust to facilitate payment of the
benefits provided under the Plan. In the event the Bank establishes such a
grantor trust with respect to the Plan and, at the time of a Change of Control,
such trust (i) has not been terminated or revoked and (ii) is not “fully funded”
(as hereinafter defined), the Bank shall within ten days of such Change of
Control, or if a majority of the Continuing Directors has determined pursuant to
Section 2(k) above that an event does not constitute a Change of Control and
subsequently revokes such determination, within 10 days of such revocation,
deposit in such grantor trust assets sufficient to cause the trust to be “fully

 

5



--------------------------------------------------------------------------------

funded” as of the date of the deposit. For purposes of this paragraph, the
grantor trust shall be deemed “fully funded” as of any date if, as of that date,
the fair market value of the assets held in trust with respect to this Plan is
not less than the aggregate present value as of that date of (1) all benefits
then in pay status under the Plan (including benefits not yet commenced but in
respect of Participants who have retired, died or otherwise terminated
employment under circumstances entitling them to such benefits hereunder) plus
(2) all benefits that would be payable under the Plan if all other Participants
were deemed to have retired or terminated employment (other than by reason of
death) under circumstances entitling them to benefits on that date. In applying
the preceding sentence, the Bank shall apply such interest, mortality or other
assumptions as shall have been specified by the Board of Directors of the Bank
prior to the Change of Control. If, prior to the Change of Control, the Bank has
deposited in such grantor trust amounts estimated to be sufficient to cause the
trust to be “fully funded,” the Bank shall be under no obligation following the
Change of Control to deposit additional amounts in. trust. If the Board of
Directors has not specified the assumptions to be used in funding the grantor
trust (and amounts estimated to be sufficient to cause the trust to be “fully
funded” have not been deposited), then for purposes of the funding obligations
under this paragraph the Bank shall first determine the value of each Prior Plan
Excess Benefit Annuity and Excess Benefit Account, then determine the benefits
that would be payable in the future in respect of such benefits, and then
determine the present value of such benefits by applying (i) as an interest
assumption, the Bank’s base rate in effect on the date of the Change of Control,
and (ii) as a mortality assumption (to the extent applicable), the mortality
assumptions used in determining actuarial equivalency among annuity benefits
under the Bank’s defined benefit Retirement Plan as in effect immediately prior
to the Change of Control, or if no such plan is then in effect, the mortality
assumptions used as of such date by the Pension Benefit Guaranty Corporation in
determining the present value of benefits upon plan termination.

 

In the event a grantor trust is established and, following a Change of Control,
the trustee of such trust determines, based on a change in the federal tax or
revenue laws, a published ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury, a
decision by a court of competent jurisdiction involving a Participant or a
beneficiary, or a closing agreement made under section 7121 of the Code that is
approved by the Internal Revenue Service and involves a Participant or a
beneficiary, that amounts held by

 

6



--------------------------------------------------------------------------------

the grantor trust with respect to the Plan would by reason of the existence of
such trust be includible in the income of Participants, Prior Plan Excess
Benefit Annuities and Excess Benefit Accounts of the affected Participants and
beneficiaries, to the extent of the assets held in such trust, shall become
payable in the form of lump sum distributions.

 

9. Rights Are Non-Assignable.

 

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign or otherwise alienate the right to receive payments hereunder,
in whole or in part, which payments are expressly agreed to be non-assignable
and non-transferable, whether voluntarily or involuntarily.

 

10. Taxes.

 

If the Employer is required to withhold taxes from payments under the Plan, the
amounts payable to Participants shall be reduced by the tax so withheld.

 

11. Termination; Amending.

 

The Plan shall continue in effect until terminated by action of the Board of
Directors of the Bank. Upon termination of the Plan, no further amounts paid to
a Participant shall be used as the basis for providing benefits hereunder and no
individual not a Participant as of the date of termination shall become a
Participant thereafter. If, at the time of termination, there is any Participant
or beneficiary of a Participant who is or will be entitled to a payment
hereunder, the Committee shall elect either (a) to make payments to such
Participants or beneficiaries in the normal course as if the plan had continued
in effect, or (b) to pay to such Participants or beneficiaries the balance of
the Participant’s payments in single lump-sum payments.

 

The Committee may at any time and from time to time amend the Plan in any
manner; provided, that no such amendment shall reduce the amounts previously
credited on behalf of any Participant for periods prior to the date of such
amendment, and provided further, that no such Amendment made after a Change of
Control shall eliminate or reduce the Bank’s obligation to deposit assets in the
grantor trust as described in Section 8 in the event of a Change of Control. The
Retirement Plan Committee of the Bank may make nonmaterial changes to the Plan.

 

7



--------------------------------------------------------------------------------

12. Employment Rights.

 

Nothing in this Plan shall give any Participant any right to be employed or to
continue employment by the Employer.

 

13. Forfeitures.

 

Notwithstanding anything in this Plan to the contrary, any benefits payable to a
Participant hereunder may be forfeited discontinued or reduced prior to a Change
of Control, if the Committee determines, in its discretion, based on the advice
and recommendation of management, that (i) the Participant has been convicted of
a felony, (ii) the Participant has failed to contest a prosecution for a felony,
or (iii) the Participant has engaged in willful misconduct or dishonesty, any of
which is directly harmful to the business or reputation of the Corporation.
Following a Change of Control, a Participant’s benefits may be forfeited,
discontinued or reduced only if the Participant has been convicted of a felony
or has failed to contest a prosecution for a felony.

 

8



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

 

THE FIRST NATIONAL BANK OF BOSTON

 

EXCESS BENEFIT SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

The First National Bank of Boston Excess Benefit Supplemental Employee
Retirement Plan (the “Plan”) is hereby amended, effective as of June 23, 1994
unless otherwise noted, as follows:

 

1. Section 2(j) is restated in its entirety as follows:

 

  (j) “Change of Control” means the occurrence of any one of the following
events:

 

(i) a Bank Holding Company Act Control Acquisition; or

 

(ii) a Twenty-five Percent Stock Acquisition; or

 

(iii) an Unusual Board Change; or

 

(iv) a Securities Law Change of Control; or

 

(v) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets (or any
transaction having a similar effect).

 

2. Section 2(1) is restated in its entirety as follows:

 

(1) “Continuing Director” means any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than the
date of the Plan or (ii) who is a successor of a director described in clause
(i), if such successor (and any intervening successor) shall have been
recommended or elected to succeed a Continuing Director by a majority of the
then Continuing Directors.

 

3. Section 2(n) is restated in its entirety as follows:

 

(n) “Securities Law Change of Control” means a change in control of the
Corporation of a nature that would be required to be reported in response to
item 1(a) of Current Report on Form 8-K or item 6(e) of Schedule 14A of
Regulation 14A or any similar item, schedule or form under the Exchange Act, as
in effect at the time of the change, whether or not the Corporation is then
subject to such reporting requirement, including without limitation a merger or
consolidation of the Corporation with any other corporation, other than (i) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) forty-five percent (45%) or more of the combined
voting power of the voting securities (entitled to vote generally for the
election of directors) of the Corporation or such surviving or parent entity
outstanding immediately after such merger or consolidation and which would
result in Continuing Directors immediately prior to such merger or consolidation

 



--------------------------------------------------------------------------------

constituting more than two-thirds (2/3) of the membership of the Board of
Directors of the Corporation or the board of such surviving or parent entity
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no Person acquired twenty-five percent (25%) or more of
the combined voting power of the Corporation’s then outstanding securities.

 

4. Section 2(o) is restated in its entirety as follows:

 

(o) A “Twenty-Five Percent Stock Acquisition” occurs when any Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing twenty-five percent (25%) or more of the combined
voting power of the Corporation’s then outstanding voting securities. “Person”
has the meaning given in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof; however, a Person shall not include
(i) the Corporation or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to a registered offering of such securities in accordance with an
agreement with the Corporation, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation. “Beneficial Owner”
has the meaning defined in Rule 13d-3 under the Exchange Act.

 

5. Section 8 is amended by deleting the following text from the second sentence
of the second paragraph thereof:

 

,or if a majority of the Continuing Directors has determined pursuant to Section
2(k) above that an event does not constitute a Change of Control and
subsequently revokes such determination within 10 days of such revocation,

 

6. Section 11 is amended by restating the second paragraph thereof in its
entirety and adding a third paragraph as follows:

 

The Committee may at any time and from time to time amend the Plan in any
manner; provided, that no such amendment shall reduce the amounts previously
credited on behalf of any Participant for periods prior to the date of such
amendment. The Retirement Plan Committee of the Bank may make nonmaterial
changes to the Plan.

 

Notwithstanding the foregoing, no termination or amendment made after a Change
of Control shall (i) reduce the amounts previously credited on behalf of any
Participant for periods prior to the date of such Change of Control, (ii)
eliminate or reduce the obligation to deposit assets in the grantor trust
described in Section 8 in the event of a Change of Control, or (iii) eliminate
or reduce, with respect to such Change of Control, any such obligations of any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation.

 

2



--------------------------------------------------------------------------------

 

Second Amendment

To The BankBoston, N.A. Excess Benefit

Supplemental Employee Retirement Plan

 

The BankBoston, N.A. Excess Benefit Supplemental Employee Retirement Plan
(formally The First National Bank of Boston Excess Benefit Supplemental Employee
Retirement Plan) is hereby amended as follows:

 

  1. Section 2(a) is hereby restated in its entirety as follows:

 

  (a) “Plan” means the BankBoston, N.A. Excess Benefit Supplemental Employee
Retirement Plan as set forth herein and as from time to time amended.”

 

  2. Section 2(b) is hereby restated in its entirety as follows:

 

  (b) “Employer” means BankBoston, N.A. and such of its affiliates which
participate in the Plan.

 

  3. Section 2(d) is hereby restated in its entirety as follows:

 

  (d) “Corporation” means BankBoston Corporation.

 

  4. Section 2(e) is hereby restated in its entirety as follows:

 

  (e) “Bank” means BankBoston, N.A.

 

  5. Section 2(g) is hereby restated in its entirety as follows:

 

  (g) “Retirement Plan” means the BankBoston Cash Balance Retirement Plan.

 

  6. Sections 2(j), 2(k), 2(1), 2(n), 2(o) and 2(p) are hereby deleted in their
entirety and Section 2(j) is replaced with the following:

 

  (j) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

  (I) There is an acquisition of control of the Corporation as defined in
Section 2(a)(2) of the Bank Holding Corporation Act of 1956, or any similar
successor provision, as in effect at the time of the acquisition; or

 

  (II) Continuing Directors constitute two-thirds or less of the membership of
the Board, whether as the result of a proxy contest or for any other reason or
reasons; or

 

  (III)

Any Person is or becomes the beneficial owner (as that term is defined in Rule
13d-3 of the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Corporation

 



--------------------------------------------------------------------------------

 

representing twenty-five percent (25%) or more of the combined voting power of
the Corporation’s then outstanding voting securities; or

 

  (IV) There is consummated a merger or consolidation (or similar transaction)
of the Corporation or any direct or indirect subsidiary of the Corporation with
any other corporation, other than (i) a merger or consolidation (or similar
transaction) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) directly or indirectly sixty percent (60%) or more
of the combined voting power of the voting securities (entitled to vote
generally for the election of directors) of the Corporation or such surviving or
parent entity outstanding immediately after such merger or consolidation and
which would result in those persons who are Continuing Directors immediately
prior to such merger or consolidation constituting more than two-thirds (2/3) of
the membership of the Board or the board of such surviving or parent entity
immediately after, or subsequently at any time as contemplated by or as a result
of, such merger or consolidation (or similar transaction) or (ii) a merger or
consolidation effected to implement a recapitalization or restructuring of the
Corporation or any of its subsidiaries (or similar transaction) in which no
Person acquired twenty-five percent (25%) or more the combined voting power of
the Corporation’s then outstanding securities; or

 

  (V) The stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
in which the holders of the voting securities (entitled to vote generally for
the election of directors) of the Corporation immediately prior to such sale of
disposition continue to own proportionally and beneficially directly or
indirectly sixty percent (60%) or more of the combined voting power of the
voting securities (entitled to vote generally for the election of directors) of
such entity outstanding immediately after such sale or disposition and which
would result in those persons who are Continuing Directors immediately prior to
such sale or disposition constituting more than two-thirds (2/3) of the
membership of the Board or the board of such entity immediately after, or
subsequently at any time as contemplated by or as a result of such sale or
disposition.

 

2



--------------------------------------------------------------------------------

“Board” shall mean the Board of Directors of the Corporation.

 

“Corporation” shall mean BankBoston Corporation and (except in determining
whether or not any Change in Control of the Corporation has occurred in
connection with such succession) any successor to its business and/or assets
which assumes or agrees to continue this Plan, by operation of law or otherwise.

 

“Continuing Director” shall mean any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than the
date (1) the Corporation enters into any agreement, the consummation of which
would result in the occurrence of a Change in Control, (2) the Corporation or
any Person publicly announces. an intention to take or to consider taking
actions which, if consummated, would constitute a Change in Control, or (3) any
Person becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act, as amended), directly or indirectly, of securities of
the Corporation representing fifteen percent (15%) or more of the combined
voting power of the Corporation’s then outstanding securities (entitled to vote
generally for the election of directors), or (ii) who is a successor of a
director described in clause (i), if such successor (and any intervening
successor) shall have recommended or elected to succeed a Continuing Director by
a majority of the then Continuing Directors.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (i) the Corporation or any of its subsidiaries, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to a registered offering of such securities in
accordance with an agreement with the Corporation, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportion as their ownership of stock of the Corporation.

 

3



--------------------------------------------------------------------------------

 

Third Amendment

To The BankBoston, N.A. Excess Benefit

Supplemental Employee Retirement Plan

 

The BankBoston, N.A. Excess Benefit Supplemental Employee Retirement Plan is
hereby amended, as follows:

 

  1. New Section 14 is-added to read as follows:

 

  14. Plan Freeze.

 

All accruals, deferrals, employer credits, and other credits (except for
interest credits) under the Plan shall cease as of December 31, 2000.

 

IN WITNESS WHEREOF, this Third Amendment has been executed by a duly authorized
officer of the Company on this 30 day of March, 2001.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

   

Executive Vice President, General Counsel

and Secretary

 



--------------------------------------------------------------------------------

 

INSTRUMENT TO FREEZE AND AMEND

THE BANKBOSTON

EXCESS DEFINED BENEFIT PLANS

 

WHEREAS, FleetBoston Financial Corporation (“FleetBoston”) has decided to freeze
the BankBoston, N.A. Excess Benefit Supplemental Employee Retirement Plan (the
“BankBoston SERP”) and to make certain participants in the BankBoston SERP
eligible beginning in 2001 for the FleetBoston Financial Corporation Retirement
Income Assurance Plan;

 

WHEREAS, the BankBoston, N.A. Bonus Supplemental Employee Retirement Plan (the
“BankBoston Bonus SERP”) was frozen on January 1, 1997 and FleetBoston wishes to
amend the BankBoston Bonus SERP to reflect the freeze in the plan document; and

 

WHEREAS, the Human Resources and Planning Committee of the Board of Directors of
FleetBoston, by resolution adopted June 17, 1998, delegated to the General
Counsel of FleetBoston the power and authority to amend or terminate any
nonqualified deferred compensation arrangement maintained as a result of a
merger or acquisition by FleetBoston.

 

NOW, THEREFORE, in consideration of the foregoing, all accruals, deferrals,
employer credits, and other credits (except for interest credits) under the
BankBoston SERP shall cease as of December 31, 2000;

 

FURTHER, the Third Amendment to the BankBoston SERP is hereby adopted in the
form attached hereto; and

 

FURTHER, the Fourth Amendment to the BankBoston Bonus SERP is hereby adopted in
the form attached hereto.

 

IN WITNESS WHEREOF, this Instrument has been executed by a duly authorized
office of FleetBoston this 30 day of March, 2001.

 

FLEETBOSTON FINANCIAL CORPORATION

By:  

/s/ William C. Mutterperl

   

William C. Mutterperl

   

Executive Vice President,

General Counsel and Secretary

 